DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
The office action is being examined in response to amendment submitted by the applicant on October 29, 2020.
Claim 1 was amended and claims 4-7 were added. 
Claims 1-7 have been examined and the amendment was entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claims 4-6, the recitation “wherein in the process of causing the display to display the calculated travelable distance the controller causes the display” should be replaced by --wherein in the process of causing the display to display the calculated travelable distance, the controller causes the display--.

Allowable Subject Matter
Claims 1-7 are allowed.
	 The following is an examiner’s statement of reasons for allowance: 
With regards to apparatus claim 1, the prior art does not teach or fairly suggest that a controller configured to perform a process for calculating, by subtracting the degree of scattering from the travel distance limit, a travelable distance being a distance by which the own vehicle is able to travel; and a process for causing the display to display the calculated travelable distance, and in the process for calculating the travelable distance, the travelable distance is decreased, as the degree of scattering increases. Yoshino (US20190025068) disclose a system which is different from the claimed invention and Morita (JP2017111777) teaches a system that subtract time. The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make oblivious the Applicant's claimed invention.
	The dependent claims 2-6 are also allowed for at least this same reason.
	With regards to method claim 7, the prior art does not teach or fairly suggest selecting a supply facility whose respective distance is shortest, and calculating, as a degree of scattering, a distance from the selected supply facility to the farthest supply facility; calculating a travelable distance by subtracting the degree of scattering from the travel distance limit. Yoshino (US20190025068) disclose a system which is different from the claimed invention and Morita (JP2017111777) teaches a system that subtract time. The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make oblivious the Applicant's claimed invention.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LAGUERRE whose telephone number is (571)272-8907. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CARLOS LAGUERRE/Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667